Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1- 16 are being examined on the merits in this office action

Claim Rejections - 35 USC § 103 - Withdrawn
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claims 1-16 under 35 U.S.C. 103 as being unpatentable over Shore et al. in (Ther. Adv. Urol. 2019, Vol. 11: 1–16) in view of Kunit et al. in (Res Rep Urol. 2014; 6: 67–70) and Matsukawa et al. in (International Journal of Urology (2014) 21, 826–830) is withdrawn due to applicant’s amendments and arguments.

Claim Rejections - 35 USC § 112 - New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 recite the limitation “the answer to question #7” in lines 3 of claim 8 and 9. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether question #7 of the IPSS still remains unchanged in 2021. The scope of claim 8 and 9 is therefore not clear.
Claim Rejections - 35 USC § 103 - New
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kunit et al. in (Res Rep Urol. 2014; 6: 67–70).
Kunit discloses that NX-1207 has been used in the treatment of LUTS as well as BPH (p. 68, left col. 1, para., line 1-2, p. 68, right col. 1, 2nd para., line 6-13). Kunit further discloses that the patient suffers from moderate to severe LUTS (p. 68, right col., line 16). Kunit further 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the method taught by Kunit to treat obstructive or irritative LUTS because Kunit discloses that NX-1207 was successful in the treatment of LUTS in general. A skilled artisan would be motivated and would have had a reasonable expectation of success in using the method of Kunit to treat obstructive or irritative LUTS because there is an expectation that a method that was successful to treat LUTS in general, would also be successful in treating obstructive or irritative LUTS, given that Kunit used the same dose and that the dose of 2.5mg led to a mean decrease in AUASI score to 11.0 (P=0.008 compared to placebo). In addition, Kunit discloses some of the symptoms of both irritative and obstructive LUTS. Therefore, there is an expectation that the treatment disclosed by Kunit would also be successful in treating both irritative and obstructive LUTS.
Regarding claim 2, Kunit discloses that the drug is dispensed in phosphate-buffered saline at physiological pH 7.4 (p. 68, right column, line 13-14) which is an example of a carrier.
Regarding claim 3, Kunit discloses that patients were administered 2.5 mg, 5 mg, and 10 mg of NX-1207 (p. 68 right col., 3rd paragraph, line 6-7).

Regarding claim 5-7, Kunit does not explicitly disclose that the LUTS was irritative LUTS, but Kunit discloses nocturia as one of the symptoms of LUTS which the instant claim 6 recites as one of the symptoms of irritative LUTS. There is therefore an expectation that the treatment disclosed by Kunit would also be successful in treating irritative LUTS. Kunit further teaches that patients were administered 2.5 mg, 5 mg, and 10 mg of NX-1207 (p. 68 right col., 3rd paragraph, line 6-7).
Regarding claim 8-9 and 13-16, Kunit discloses that an improvement in American Urological Association Symptom Index (AUASI) score was found in every treatment arm and that the lowest concentration of NX1207 (2.5 mg) led to a mean decrease in AUASI score to 11.0 (P=0.008 compared to placebo) (p. 68, right column, 3rd paragraph, line 10-14). In addition, the examiner notes that these limitation expresses the intended result of the method step and doesn’t add positive active steps in the method claims. In addition, the MPEP 2111.04 states: claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.
Regarding claim 10-12, Kunit does not explicitly disclose that the LUTS was obstructive LUTS, but Kunit discloses weak stream as some of the symptoms of LUTS which the instant claim 11 recites as one of the symptom of obstructive LUTS. There is therefore an expectation that the treatment disclosed by Kunit would also be successful in treating obstructive LUTS. 

Double Patenting - New
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-14, and 16-19 of copending Application No. 16/410,639 (PGPub US 2020/0360464). Although the claims at issue are not identical, they are not patentably distinct from each other because application ‘639 recites a method of enhancing the efficacy of FT in the treatment of LUTS comprising administering FT in the amount of 2.5mg (see claim 1 and 2) and the method of administration including intravenously (claim 3) and treatment of irritative and obstructive symptoms (claims 5-8 and 10-14).
Please note that the instant application recites a method of treating LUTS comprising administering FT in the amount of 2.5mg (claims 1-3) and method of administration such as intravenously, and treatment of irritative and obstructive symptoms (see claims 5-12).
Therefore, claims 1-8, 10-14 and 16-19 of the copending application anticipate the instantly rejected claims 1-16.


Response to Arguments
Applicant’s arguments, see applicants’ arguments, filed 01/14/2021, with respect to the rejection(s) of claims 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made above.

Conclusion
Claims 1-16 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654